Balio, J, (dissenting).
I agree with the majority that the New York State Division of Human Rights (SDHR) made out a prima facie showing of age discrimination. I am unable to agree, however, with the majority’s conclusion that SDHR properly rejected the nondiscriminatory reason of Laverack & Haines, Inc. (petitioner) for terminating complainant from employment.
Petitioner established that, for financial reasons, it implemented a multi-faceted program for downsizing and cost-saving in 1982. That program included the sale of its insurance department and the elimination of the claims manager position at local offices. Although petitioner did offer the claims manager of the Buffalo office a demotion to the position of hearing representative, it offered the claims manager of the Albany office a part-time consulting position and retained the existing hearing representative in the Albany office. Petitioner likewise offered complainant, the claims manager in the Syracuse office, a part-*957time consulting position and retained the existing hearing representative.
"A reduction in work force due to economic conditions has been recognized as a legitimate, independent and nondiscriminatory reason for an employment decision” (Manning v Norton Co., 189 AD2d 971, 972; see also, Kipper v Doron Precision Sys., 194 AD2d 855, 856). Petitioner established that the termination of complainant was part of a nondiscriminatory reduction in work force program, thereby shifting to complainant the burden of proving that the program was not the true reason for his termination, but merely a pretext for age discrimination (see, Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937, 939). The fact that one claims manager was offered the lesser position of hearing representative and that complainant was offered a different lesser position fails to establish that the company’s decision to terminate claims managers constituted a pretext for discrimination. Upon termination, complainant was offered the same lesser position of part-time consultant that was offered to the claims manager of the Albany office. Thus, complainant was not denied the opportunity to assume a lesser position and was not treated differently from all other claims managers. SDHR ignored that fact in reaching its determination of age discrimination. The employer had no duty to transfer complainant to another position within the company (see, Ridenour v Lawson Co., 791 F2d 52, 57; Parcinski v Outlet Co., 673 F2d 34, 37, cert denied 459 US 1103) or to terminate another employee in order to create a position for complainant (see, Tice v Lampert Yards, 761 F2d 1210). Many of the tasks performed by complainant were reassigned to his superior. Although some tasks were performed by the younger hearing representative, "evidence that some tasks which he could have performed were assigned to younger employees after he was terminated is insufficient [to show pretext], for at best the evidence merely questions [petitioner’s] articulated reason for the employment decision” (Kipper v Doron Precision Sys., supra, at 856; see also, Ioele v Alden Press, 145 AD2d 29, 36). I would grant the petition and annul the determination. (Proceeding Transferred Pursuant to Executive Law § 298 by Order of Supreme Court, Onondaga County, Murphy, J.) Present—Denman, P. J., Pine, Callahan, Doerr and Balio, JJ.